Citation Nr: 0612587	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from May 1948 to April 1950 
and from March 1967 to March 1969.  He also performed 
extensive service in the Army Reserve.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for degenerative arthritis 
of the left and right knees.  

In February 2003 and May 2004, the Board remanded the claim 
to allow for the RO to schedule the veteran for a video 
conference hearing.

A personal hearing was held at the RO in March 2003.  A 
transcript is in the claims file.  The veteran subsequently 
withdrew his request for a video conference hearing. 

In August 2004, the Board reopened and remanded the claim of 
entitlement to service connection for a bilateral knee 
disorder.  By rating action in November 2005, the RO granted 
entitlement to service connection for arthritis of the left 
knee.  As such the only issue before the Board is entitlement 
to service connection for a right knee disorder.  


FINDINGS OF FACT

1. The veteran sustained a left knee injury in a vehicular 
accident during service in 1967.  There was no diagnosis or 
treatment of a right knee injury as a result of that 
accident.  

2.  Subsequent to his separation from active duty service in 
March 1969, subsequent to the first post service year, but 
prior to a period of active duty training (ACDUTRA) in June 
1979, the veteran was diagnosed and treated for arthritis of 
the right knee.

3.  During ACDUTRA in June 1979, the veteran suffered a right 
knee sprain.  The veteran's right knee disorder did not 
undergo a permanent increase in severity as a result of the 
right knee sprain during ACDUTRA in June 1979; any current 
right knee disorder is unrelated to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided, in an August 2004 
letter, amongst other documents, fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  The claim was readjudicated in a November 2005 
supplemental statement of the case.  The failure to provide 
notice addressing the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection.  
Hence, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

The veteran argues that his right knee disorder was caused by 
a motor vehicle accident during service in January 1967, and 
by stepping into a hole with his right foot in 1979 during 
ACDUTRA.  

Service medical records while containing accident reports, 
and hospitalization reports pertaining to the 1967 vehicular 
accident do not reflect complaints, findings or treatment 
pertaining to any injuries or disorders of the right knee at 
the time of the accident.  

In September 1967 the veteran was seen complaining of a 
burning sensation in both knees since the January 1967 
accident.  The initial impression was possible early 
arthritis of the knees.  Testing for rheumatoid factor was 
negative.  

During ACDUTRA in June 1979, the veteran sprained his right 
knee and was treated for pain with Excedrin.  The records 
revealed a pre-existing history of right knee arthrosis 
treated with Nalfon.  There was moderate right knee 
hypertrophy with minimal effusion.  X-rays revealed mild 
right knee arthrosis.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
X-rays dated in December 2000 revealed degenerative 
osteoarthritis in the medial femoral tibial compartment and 
patellofemoral compartment, with less severe findings in the 
lateral femoral tibial compartment.  The study was negative 
for an acute osseous injury.  The diagnosis was severe 
degenerative osteoarthritis.  The veteran underwent a total 
right knee replacement in March 2001.

At an April 2003 VA examination, the examiner noted that it 
was clear from the review of the claims file that the veteran 
suffered service connected injuries to the bilateral knees.  
The examiner noted the veteran sprained his left knee while 
on annual training by stepping in a hole and twisting the 
knee.  He was treated appropriately with conservative 
measures and the injury resolved.  He noted that typically 
sprain and contusion injuries of the musculoskeletal system 
resolve over a period of six to eight weeks and leave no long 
term sequelae.  He opined that, "Thus, it is at least as 
likely as not that osteoarthrosis in bilateral knees at least 
as likely as not is not related to service connected 
injuries."  The examiner further noted that the veteran was 
diagnosed with pre-existing bilateral osteoarthrosis early in 
his service career and that those soft tissue injuries would 
not significantly impact upon the natural history of 
degenerative joint disease (DJD) of the bilateral knees.

At an April 2005 VA examination, the examiner reviewed the 
claims file including the events surrounding the 1967 and 
1979 injuries.  He noted that the veteran appeared to have no 
problems with his knees until a January 1967 motor vehicle 
accident.  He was seen in the emergency room with complaints 
of pain including left knee pain over the patella.  The 
veteran did not complain of right knee pain or injury at that 
time.  In June 1979, the veteran stepped into a hole with his 
right leg twisting the knee and apparently striking the left 
knee on the ground.  He complained of left knee stiffness and 
right knee pain.  The physician at that time noted pre-
existing right knee arthritis which had been treated prior to 
the accident.  X-rays revealed hypertrophic changes and 
slight narrowing of the joint space, indicative of pre-
existing arthritis.  No fracture or dislocation of the right 
knee was revealed.  The diagnosis was bilateral knee 
arthrosis with superimposed right knee sprain treated with 
aspirin.  It was noted that the veteran was to seek follow-up 
treatment through his private physician.  

The veteran reported that his knees had continued to bother 
him over the years and he continued to be treated by his 
private physician with aspiration and injections of both 
knees.  Physical therapy offered him no relief.  Orthopedic 
shoes and leg braces apparently helped.  The veteran 
underwent a total right knee replacement approximately four 
years ago.  Following an examination the examiner opined that 
it was at least as likely as not that left knee arthritis, 
but not right knee arthritis, was related to the in-service 
1967 motor vehicle accident.  The examiner further opined 
that the veteran apparently had right knee arthritis which 
predated the June 1979 right knee sprain.  The examiner 
finally opined that the sprain, which appeared to have 
healed, did not contribute to progression of right knee 
arthritis.  

The file contains service, VA, and private medical records.  
These reflect the veteran's history of bilateral knee pain.  
The private medical records include reports from Robert W. 
Piston, M.D., who performed the total right knee replacement 
in 2001.  While the veteran had severe osteoarthritis of the 
right knee resulting in a total right knee replacement, there 
is no nexus opinion of record which connects this condition 
to any incident or injury during service.  The only right 
knee injury of record is the 1979 right knee sprain which the 
examiner in April 2005 opined appeared to have healed and did 
not contribute to progression of the veteran's pre-existing 
right knee arthritis.  

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition to the service connection regulations outlined 
above, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty or ACDUTRA, or for disability resulting from 
injury incurred during a period of inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131.

In order to establish basic eligibility for benefits based 
upon service in the Reserve, the appellant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in the line of duty in the Reserve.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  38 U.S.C.A. § 101(2)-(24) (2005).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease. Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened." Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). The increase need not 
be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991). 

Finally, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2005).

In this case, the above-cited medical evidence, both VA and 
private, clearly shows that the veteran has a right knee 
disorder.  The medical evidence, however, neither includes an 
opinion linking the veteran's right knee problems to his 
service, nor reveal that his diagnosed right knee 
degenerative changes were manifested within a year of either 
period of active duty.  While September 1967 and April/May 
1968 service medical records initially contained impressions 
of early arthritis, contemporaneous testing and x-rays were 
all non-contributory, and arthritis was not diagnosed 
radiographically.  

Notably, a VA physician who examined the appellant in April 
2003 opined that the veteran's right knee sprain and 
contusion injury was of the type that typically resolved over 
a period of six to eight weeks leaving no long term sequelae.  
He thus concluded that it was at least as likely as not that 
osteoarthrosis in the right knee was not related to the 
service connected injuries.  The VA physician who examined 
the appellant in April 2005 opined that the veteran's right 
knee arthritis predated the June 1979 right knee sprain, and 
most likely, the sprain healed and did not contribute to 
progression of right knee arthritis.  In light of the 
foregoing, the preponderance of the  evidence is shown to be 
against the claim, and the benefit sought on appeal cannot be 
granted.  

The Board has also considered the testimony and assertions 
made by the appellant and his representative, indicating that 
the right knee disorder was incurred in service.  To the 
extent that the statements have been provided to establish 
that any current right knee disorder is attributable to 
service, those statements amount to opinions about a matter 
of medical causation.  There is no indication from the record 
that the veteran or his representative has any medical 
expertise.  As lay persons, they are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the competent probative evidence is 
against finding that a right knee disorder had its onset in-
service, that right knee arthritis became manifested to a 
compensable degree within the first post service year, and 
that any current right knee disorder is related to any 
incident or incidents of service.  Accordingly, service 
connection for a right knee disorder is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for a right knee disorder is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


